People v Crandall (2021 NY Slip Op 06296)





People v Crandall


2021 NY Slip Op 06296


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND BANNISTER, JJ.


1015 KA 20-01616

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJOHN CRANDALL, DEFENDANT-APPELLANT. 


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (BARRY NELSON COVERT OF COUNSEL), FOR DEFENDANT-APPELLANT. 

	Appeal from an order of the Cattaraugus County Court (Ronald D. Ploetz, J.), entered August 10, 2020. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: November 12, 2021
Ann Dillon Flynn
Clerk of the Court